DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 19 July 2022 is hereby acknowledged. Claims 1-9 are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The rejections set forth in the office action dated 19 April 2022 are maintained, and are set forth below for convenience. For this reason, the present action is properly made final.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 24 July 2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-142379 application as required by 37 CFR 1.55. As such, the effective filing date is considered to be 11 July 2018.

Claim Rejections - 35 USC § 103
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0035453 (“Nelson”) in view of WO 2018/079737 A1 (“Matumoto”).
As discussed above, applicant has not met the requirements for a foreign priority claim under 35 USC 119(a)-(d), and therefore WO 2018/079737 A1 is prior art under 35 USC 102(a)(1). WO 2018/079737 A1 has a common inventor with the pending application. As such, the rejection might be overcome by (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(1)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(1)(B).
The Office notes that, should the applicant meet the requirements of 35 USC 119(a)-(d), based upon the earlier effectively filed date of the reference (28 October 2016), WO 2018/079737 A1 would constitute prior art under 35 U.S.C. 102(a)(2). Such a rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The citations of WO 2018/079737 A1 are to US 2019/0300698, which is a US national stage version of the reference, and thus considered to be a faithful translation.
As to claim 1, Nelson teaches a composite core for an electrical cable, thus a composite cable formed from high strength fibers (abstract, para. 0028), in a thermoplastic matrix (abstract, para. 0029), thus a high-strength fiber composite cable.
Nelson does not teach the specific matrix of thermoplastic resin mixed with the recited oligomeric product. However, Nelson is generally concerned with impregnation of the matrix resin into fibers (abstract). Matumoto teaches a resin composition having improved fluidity in a molten state comprising a thermoplastic polymer, and an oligomer having Mw no greater than 10,000, being the product of an organic group having phenolic hydroxyl group, and a compound having a glycidyl group (abstract). Specifically, Matumoto teaches that the glycidyl compound may be glycidyl ether (para. 0045, 0046), specifically exemplifying glycidyl ether compounds (paras. 0090-0092, 0095). Matumoto teaches that increasing flowability is important in carbon fiber impregnating processes to obtain composites (paras. 0002, 0124). 
As such, it would be obvious to modify the cable of Nelson, using the composition of Matumoto, as Matumoto teaches such thermoplastic compositions have improved flowability for forming carbon fiber composites.
As to claim 2, Nelson does not teach the recited amount of oligomer. However, Matumoto teaches the thermoplastic composition should contain 0.1 to 30 % by mass of the oligomer (abstract), which is within the recited range.
As to claim 3, Nelson teaches that the thermoplastic matrix may be polyphenylene sulfide (para. 0029). In addition, Matumoto teaches polyphenylene sulfide as a thermoplastic polymer (para. 0058).
As to claim 4, Nelson does not teach polyphenylene ether, but teaches that any thermoplastic matrix for embedding fibers may be used (para. 0029). Matumoto furthermore, teaches the use of polyphenylene ether as a thermoplastic matrix resin (para. 0058), and as such, polyphenylene ether is an obvious substitution suggested by Matumoto.
As to claim 5, Nelson teaches the use of fluoropolymers (fluororesin) as the matrix (para. 0029).
As to claim 6, Nelson teaches the use of polyamides as the thermoplastic matrix (para. 0029), thus amide group containing resin. Matumoto, moreover, teaches the use of such resins (para. 0059), in the thermoplastic composition.
As to claim 7, Nelson teaches that carbon fibers are particularly suitable as the high strength fibers (para. 0028, 0099).
As to claim 9, Nelson teaches a composite core for an electrical cable, thus a composite cable formed from high strength fibers (abstract, para. 0028), in a thermoplastic matrix (abstract, para. 0029), thus a high-strength fiber composite cable.
Nelson teaches impregnating fiber rovings (bundles) with thermoplastic resin in an extruder, where the thermoplastic resin matrix is melted (para. 0030, 0042, 0043), thus heating and melting a matrix resin and impregnating high strength fibers. Nelson further teaches pultrusion shaping (molding) the impregnated fibers (para. 0099). 
Nelson does not teach that the matrix resin is the recited combination of thermoplastic resin and recited oligomer, nor the melt flow rate. However, Nelson is generally concerned with impregnation of the matrix resin into fibers (abstract). Matumoto teaches a resin composition having improved fluidity in a molten state comprising a thermoplastic polymer, and an oligomer having Mw no greater than 10,000, being the product of an organic group having phenolic hydroxyl group, and a compound having a glycidyl group (abstract). Specifically, Matumoto teaches that the glycidyl compound may be glycidyl ether (para. 0045, 0046), specifically exemplifying glycidyl ether compounds (paras. 0090-0092, 0095). Matumoto teaches that increasing flowability is important in carbon fiber impregnating processes to obtain composites (paras. 0002, 0124). Furthermore, given the identity of the components, it would be expected that the oligomer added, in the same amounts as recited by Matumoto (abstract, teaching the same amount of oligomer) would result in the increase in flow rate. This is furthermore an obvious result, by observing the MFR of examples 10 and 11 and comparative examples 5 and 6 of Matumoto (table 1), showing at least a 1.5 time increase in MFR over thermoplastics without the oligomer additive. 
As such, it would be obvious to modify the method of Nelson, using the composition of Matumoto, as Matumoto teaches such thermoplastic compositions have improved flowability for forming carbon fiber composites, including MFR at least 1.5 times that of the thermoplastic resin without the oligomer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0035453 (“Nelson”) in view of WO 2018/079737 A1 (“Matumoto”) as applied to claim 1, further as evidenced by US 5,897,447 (“Nishihara”) and Celanese, Fortron PPS Short Term Properties Guide (2016) (“Celanese”).
As to claim 8, Nelson teaches the ribbon formed from the thermoplastic and carbon fiber is approximately 25 to 80 wt % of carbon fiber, and 20 to 75 wt % thermoplastic (para. 0007). While Nelson does not teach a range in volume content, given the preferred resin, FORTRON PPS 205 polyphenylene sulfide and Toray T700S carbon fiber (para. 0099). According to Celanese, PPS of this type has a density of 1.35 g/cm3 (as evidenced by Celanese, p. 4), and T700SC carbon fiber is 1.8 g/cm3 (as evidenced by Nishihara, 9:35-40), such that the volume percentage is calculated to be approximately 20 to 75 vol% carbon fiber, which substantially overlaps the recited range. As such, given the weight range and preferred resins, it would be obvious to use volume percentages of the carbon fiber given the teaching of Nelson.

Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive. Specifically, applicant’s arguments rely on the disqualification of WO 2018/079737 A1. However, as set forth in the petition decision mailed 1 September 2022, applicant has not filed a certified copy of the priority document. As such, the effective filing date is still deemed to be 11 July 2018, not 11 July 2017.
Moreover, presuming the priority document is not in the English language, the applicant will need to provide a translation of said application in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216 in order to overcome the rejections over 35 USC 103/102(a)(1).
In addition, if applicant disqualifies the WO 2018/079737 A1 reference as prior art under 35 USC 102(a)(1) by establishing an effective filing date of 24 July 2017, the same reference will qualify as prior art under 35 USC 102(a)(2), because the reference is a PCT publication designating the United States, and therefore has an effectively filed date of 28 October 2016, its foreign filing date. See 35 USC 102(d)(2); MPEP 2154.01. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764